Citation Nr: 0315442	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-06 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to May 27, 1991 
for the grant of service connection for Meniere's disease.

2.  Entitlement to an effective date prior to May 27, 1991, 
for the grant of service connection for a seizure disorder.

3.  Entitlement to an effective date prior to May 27, 1991, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1973.  

In May 2001, the Board issued a decision denying the claims 
on appeal.  Pursuant to a December 2002 joint motion for 
remand and stay of proceedings, the United States Court of 
Appeals for Veterans Claims vacated and remanded this claim 
for further action under the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5200, 5103, 
5103A, 5107 (West 2002), and compliance with the holding in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


REMAND

In their decision the Court held that VA has not specifically 
advised the veteran of the VCAA, and the requirements imposed 
under the VCAA.  Therefore, pursuant to the above-mentioned 
joint motion, the matter is remanded for the RO to comply 
with the VCAA and the requirements of Quartuccio.

Accordingly, this case is REMANDED for the following:

1.  The RO must provide the veteran with 
notice of the requirements imposed under 
the VCAA.  The RO must ensure that all 
action necessary under the VCAA 
concerning the duty to notify and assist 
the appellant are accomplished.  38 
U.S.C.A. §§ 5100, 5103, 5103A and  5107.  
This includes notification of the law, as 
well as compliance with the notice 
requirements as to what VA will do and 
what the appellant must do, as discussed 
in Quartuccio.  If further development is 
necessary to comply with the applicable 
law and regulations, all such development 
must be accomplished.  

2.  The RO must afford the veteran and 
his representative  the opportunity to 
provide written or other evidence or 
argument before the claims file is 
returned to the Board for further 
appellate consideration.  If additional 
evidence is received but the claim 
remains denied, the RO must issue a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




